In an action to foreclose a tax lien pursuant to Administrative Code of the City of NY § 11-335, the defendant Max Melamed appeals from a judgment of foreclosure and sale of the Supreme Court, Queens County (Rios, J.), dated August 11, 2004, which, upon an order of the same court dated July 9, 2004, inter aha, is in favor of the plaintiffs and against him.
Ordered that the appeal is dismissed, with costs.
“An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal” (Lucadamo v Bridge To Life, Inc., 12 AD3d 422 [2004]). The appellant failed to provide this Court with an appendix containing copies of the motion papers, affidavits, and exhibits which are necessary to review the judgment appealed from. Accordingly, the appeal is dismissed for failure to perfect the same in accordance with the CPLR and the rules of this Court (see CPLR 5528 [a]; 22 NYCRR 670.10-b [c]). Florio, J.P., Adams, Spolzino and Lunn, JJ., concur.